FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50419

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00607-PA

  v.
                                                 MEMORANDUM *
GREGORY BRYAN RUSH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Gregory Bryan Rush appeals from the lifetime term of supervised release

imposed following his guilty-plea conviction for possession of child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we vacate and remand.

      The government contends that this appeal should be dismissed in light of the

appeal waiver set forth in Rush’s plea agreement. We decline to apply the appeal

waiver because the language concerning the supervised release term is ambiguous,

and so the waiver does not preclude our review. See United States v. Cope, 527

F.3d 944, 950-51 (9th Cir. 2008).

      Rush contends that the district court procedurally erred by failing to provide

an explanation for imposing a lifetime term of supervised release. Because the

district court did not explain its decision to impose a lifetime term of supervised

release, or its rationale for the lifetime supervised release term, we vacate the

supervised release term and remand for further sentencing proceedings. See United

States v. Hammons, 558 F.3d 1100, 1103-05 (9th Cir. 2009) (failure to provide any

reasons for sentence imposed constituted reversible plain error).

      In light of the foregoing, we do not reach Rush’s contention that the lifetime

term of supervised release is substantively unreasonable.

      VACATED and REMANDED.




                                           2                                        09-50419